United States Court of Appeals
                      For the First Circuit




No. 06-1920

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                          KEITH MATERAS,

                      Defendant, Appellant.



                           ERRATA SHEET


     The opinion of this Court issued on April 10, 2007, is amended
as follows:

     On page 4, line 5, "2005" should be replaced with "2004"

     On page 14, line 13, "(1st. Cir.)" should be replaced with
"(1st Cir. 2000)"